Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 11, 2018

                                     No. 04-18-00498-CV

                     MWM HELOTES RANCH, LTD. and Myfe Moore,
                                  Appellants

                                               v.

 John H. WHITE Jr., Individually; John H. White III, Individually; John H. White Jr., John H.
  White III, and Molly C. White, in their capacities as Co-Trustees of the 1983 John H. White
 Long-Term Trust F/B/O John H. White Jr., and of the 1976b Partnership Trust; TCW Helotes
                                Ranch Ltd; and Tuleta White,
                                           Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI11563
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
         Appellees’ brief is due on January 11, 2019. On December 6, 2018, Brian T. Thompson
and D’Ana H. Mikeska, appellate counsel for appellees Tuleta White and TCW Helotes Ranch,
Ltd., filed a motion to withdraw. The next day, counsel for the other appellees filed a response
opposing the motion to withdraw.
       The motion complies with the applicable rules. See TEX. R. APP. P. 6.5. Appellate
counsel’s motion to withdraw is GRANTED.
     This court’s records will also be corrected to delete George H. Spencer Jr. as counsel for
TCW Helotes Ranch, Ltd.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court